Decided June 15, 1931.
The court, having heard argument upon the order to show cause (alternative writ of mandate), issued May 28, 1931, returnable June 4, 1931, and having considered *Page 613 
the same, and it now appearing to the court that this proceeding is a continuation of the controversy which has been before this court twice hitherto, once upon application for a writ of mandamus (87 Mont. 618), and next upon an attempted appeal (89 Mont. 541), and that Fred Lay, clerk of the district court when the original proceeding was commenced, has resigned that office consequent to his election as county attorney of Gallatin county in November, 1930, the court is of the opinion, all the facts and circumstances considered, that the peremptory writ prayed for ought not to issue. The relief prayed for is denied, and the proceeding is dismissed.